Case 19-34574-KRH              Doc 6     Filed 09/03/19 Entered 09/03/19 09:02:52                   Desc Main
                                         Document     Page 1 of 30




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


In re:
                                                                  Chapter 11

LECLAIRRYAN PLLC,                                                 Case No. 19-[        ] (___)


Debtor.1


 MOTION OF LECLAIRRYAN PLLC FOR ENTRY OF AN ORDER ESTABLISHING
CERTAIN NOTICE, CASE MANAGEMENT AND ADMINISTRATIVE PROCEDURES

         LeClairRyan        PLLC,        the     above-captioned         debtor      and    debtor-in-possession

(“LeClairRyan” or the “Debtor”), by its undersigned counsel, files this motion (the “Motion”) for

entry of an order, the proposed form of which is attached as Exhibit A (the “Order”), pursuant to

section 105(a) of Title 11 of the United States Code 11 U.S.C. §§ 101–1532 (as amended, the

“Bankruptcy Code”) and Rules 1015(c), 2002 and 9007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), establishing certain notice, case management, and

administrative procedures. In support of this Motion, the Debtor relies on the Declaration of



1
         The last four digits of the Debtor’s federal tax identification number are 2451.

HUNTON ANDREWS KURTH LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Telephone: (804) 788-8200
Facsimile: (804) 788-8218
Tyler P. Brown (VSB No. 28072)
Jason W. Harbour (VSB No. 68220)

Proposed Counsel to the Debtor
and Debtor in Possession
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52              Desc Main
                                   Document     Page 2 of 30


Lori D. Thompson, Esq. in support of Chapter 11 Petition and First Day Motions (the

“Thompson Declaration”). In further support of the Motion, the Debtor submits as follows:

                     I.      Jurisdiction, Venue and Predicates for Relief

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334(b). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      This matter is a core proceeding within the meaning of 28 U.S.C. §157 (b)(2).

       3.      The predicates for the relief requested herein are section 105(a) of the Bankruptcy

Code and Bankruptcy Rules 1015(c), 2002 and 9007.

                                       II.     Background

       4.      On the date hereof (the “Petition Date”), the Debtor filed with the Court a

voluntary petition for relief under chapter 11 of Title 11 of the Bankruptcy Code, commencing

the above-captioned chapter 11 case (the “Chapter 11 Case”).

       5.      The Debtor continues to operate its business and manage its properties as a

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       6.      No creditors’ committee has been appointed in this Chapter 11 Case.

       7.      No trustee or examiner has been appointed.

       8.      A full description of the Debtor’s business operations, corporate structures, capital

structures, and reasons for commencing this case is set forth in full in the Thompson Declaration,

which was filed contemporaneously with this Motion and which is incorporated herein by

reference. Additional facts in support of the specific relief sought herein are set forth below.

                                     III.    Relief Requested

       9.      By this Motion, the Debtor seeks authority to implement certain procedures as set

forth in Exhibit 1 annexed to the Order (the “Case Management Procedures”) in connection with


                                                 2
Case 19-34574-KRH          Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52              Desc Main
                                    Document     Page 3 of 30


the administration of this Chapter 11 Case. The Debtor requests that, to the extent the Case

Management Procedures conflict with the Bankruptcy Rules or the Local Rules of the United

States Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”), the

Case Management Procedures govern and supersede such rules for this Chapter 11 Case.

       10.     As set forth more fully below, the Case Management Procedures: (i) establish

requirements for the filing and service of notices, motions, applications, documents filed in

support thereof, and objections and responses thereto, (ii) delineate standards for notices of

hearing and agendas, (iii) articulate mandatory guidelines for the scheduling of hearings

(including periodic omnibus hearings), objection deadlines, reply deadlines and evidentiary

hearings, (iv) limit matters that are required to be heard by the Court and (v) authorize electronic

service of documents.

                                   Case Management Procedures

       11.     The Debtor has numerous potential creditors and equity holders who, along with

other parties in interest in this Chapter 11 Case, may file requests for service of filings pursuant

to Bankruptcy Rule 2002.        The Debtor also expects that numerous motions, applications,

objections and other court papers will be filed in this case in pursuit of various forms of relief.

       12.     Implementing the Case Management Procedures will maximize the efficiency and

orderliness of the administration of this Chapter 11 Case and reduce the costs associated with

traditional case management procedures. Approving the Case Management Procedures also will

limit the administrative burdens and costs associated with preparing for hearings and serving and

mailing documents. In addition, the Case Management Procedures will assist the Debtor and its

personnel and professionals in organizing and prioritizing the numerous tasks attendant to this




                                                  3
Case 19-34574-KRH         Doc 6     Filed 09/03/19 Entered 09/03/19 09:02:52                Desc Main
                                    Document     Page 4 of 30


Chapter 11 Case.     The Debtor estimates that the Case Management Procedures will yield

significant savings to the Debtor’s estate and will also avoid unnecessary costs or delays.

       13.     As contemplated by the Case Management Procedures, with the advance

scheduling of periodic omnibus hearings, all parties in interest – as well as the Debtor – will be

better able to plan for and schedule attendance at hearings. This will reduce the need for

emergency hearings and requests for expedited relief, and will foster consensual resolution of

important matters. Moreover, by directing that certain notices be mailed only to recipients

named on a shortened mailing list and those creditors who file a request with the Court to receive

such notices, all parties in interest will be assured of receiving appropriate notice of matters

affecting their interests and ample opportunity to prepare for and respond to such matters.

       14.     Furthermore, a shortened mailing list will significantly reduce the substantial

administrative and financial burden that would otherwise be placed on the Debtor’s estate and

other parties in interest who file documents in this case. Similarly, allowing electronic service of

documents to certain parties in accordance with the Case Management Procedures will further

reduce the administrative and financial burden on the Debtor’s estate, as well as on other serving

parties, and will, in many cases, result in more expedient service of documents.

       15.     As noted above, the Case Management Procedures proposed herein and

summarized below are set forth in detail and attached as Exhibit 1 to the Order. The Case

Management Procedures will be (a) distributed to the Core Parties and the 2002 List Parties (as

each is defined in the Case Management Procedures) with the Notice of Commencement of the

Chapter 11 Case2 (to save mailing costs) and (b) available at all times for a fee via PACER on


2
       Contemporaneously herewith, the Debtor filed with the Court the Motion of the Debtor and Debtor in
       Possession for Entry of an Order Approving the Form and Manner of Notice of Commencement of the
       Chapter 11 Case.

                                                   4
Case 19-34574-KRH          Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52                  Desc Main
                                    Document     Page 5 of 30


the Court’s website at http://www.vaeb.uscourts.gov (the “Court’s Website”).3 Moreover, the

Debtor will redistribute the Case Management Procedures to the 2002 List Parties in the event

the Case Management Procedures are modified hereafter.

       A.      Notice Procedures

       16.     Given the administrative cost of mailing notices to all of the Debtor’s creditors

and parties in interest in this Chapter 11 Case, the Debtor requests that the mailing matrix for

matters requiring notice under Bankruptcy Rule 2002(a)(2)–(6) be limited in accordance with the

Case Management Procedures.

       17.     The Case Management Procedures shall not affect the Debtor’s obligation to give

notice to all creditors, parties in interest and, where applicable, equity security holders of (a) the

meeting of creditors, (b) the dismissal or conversion of the Debtor’s Chapter 11 Case to another

chapter, (c) the time fixed to accept or reject a proposed modification of a chapter 11 plan, (d)

the time fixed for filing proofs of claim, (e) the time fixed for filing objections to and the hearing

on a disclosure statement and confirmation of a chapter 11 plan or (f) entry of an order

confirming a chapter 11 plan. In addition, the Debtor shall be required to comply with the notice

requirements of Bankruptcy Rules 2002(d), 4006 and 4007.

       B.      Electronic Service

       18.     The Debtor also requests that the Court allow electronic service (where

applicable) of documents to further reduce the administrative and financial burden of providing

notice to the Debtor’s creditors and other parties in interest. The Debtor requests that the

“Notice of Electronic Filing” that is automatically generated by the Court’s electronic case filing

system be deemed sufficient notice for all registered attorney users in accordance with section

3
       A PACER login and password are needed to file documents on the ECF System and can be obtained at
       www.pacer.gov.

                                                    5
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52            Desc Main
                                   Document     Page 6 of 30


9(B) of the Case Management/Electronic Case Files (CM/ECF) Policy Statement (the “CM/ECF

Policy”). The Case Management Procedures contain provisions that the Debtor believes will

ensure that electronic service is efficient and effective in this Chapter 11 Case.

       19.     The Debtor requests that the Court permit such electronic service in accordance

with (a) Local Bankruptcy Rule 5005-2 (“All petitions, motions, memoranda of law, or other

pleadings, documents and papers filed with the Court shall be filed through the Case

Management/Electronic Case Files System (CM/ECF)”) and (b) the CM/ECF Policy.

       20.     Further, the Debtor requests that the filing deadlines should not require three

additional days’ notice as set forth in Rule 6(d) of the Federal Rules of Civil Procedure

(indirectly made applicable to contested matters by Bankruptcy Rule 9014(b) and to adversary

proceedings by Bankruptcy Rule 7005(b)(3)) and Bankruptcy Rule 9006(f).

       C.      Periodic Omnibus Hearings

       21.     The Debtor respectfully requests authorization to schedule, in cooperation with

the Court, periodic omnibus hearings (each, an “Omnibus Hearing”) at which Motions and other

requests for relief shall be heard. At least two days before an Omnibus Hearing, the Debtor shall

file with the Court an agenda stating each matter to be heard at such hearing (the “Agenda”),

which Agenda may be updated or amended from time to time thereafter to the extent necessary.

The matters listed on the Agenda shall be limited to matters of substance and shall not include

administrative filings, such as notices of appearance and certificates of service. The Debtor shall

file notices of additional Omnibus Hearing dates on a periodic basis with the Court.

                                IV.     Basis for Relief Requested

       22.     The Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules provide the

Debtor with the authority to establish notice, case management and administrative procedures.



                                                  6
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52              Desc Main
                                   Document     Page 7 of 30


       23.     Specifically, section 105 of the Bankruptcy Code provides in relevant part that

“[t]he Court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” The Debtor submits that implementing the Case Management

Procedures is appropriate in this Chapter 11 Case and well within the Court’s equitable powers

under section 105 of the Bankruptcy Code.

       24.     Bankruptcy Rule 2002 also provides that, unless otherwise ordered by the Court,

notice of certain matters must be given to, among others, all of the Debtor’s creditors, equity

security holders and other parties in interest. The Bankruptcy Rules provide that the Court “may

from time to time enter orders designating the matters in respect to which, the entity to whom

and the form of manner in which notices shall be sent except as otherwise provided by these

rules.” Fed. R. Bankr. P. 2002(m); see also Fed. R. Bankr. P. 9007 (“When notice is to be given

under these rules, the court shall designate, if not otherwise specified herein, the time within

which, the entities to whom, and the form and manner in which the notice shall be given.”).

       25.     This case is likely to be complicated. As a result, the demands on the Debtor and

its personnel and professionals are great. In addition to performing their ordinary duties, the

Debtor’s personnel now carry the substantial additional burdens imposed by this case. The Case

Management Procedures, by authorizing the Debtor to schedule omnibus hearing dates and by

establishing clear timelines for the filing of Court Papers (as defined in the Case Management

Procedures), will assist the Debtor’s management and professionals (and, indeed, all parties in

interest) in organizing their time and directing the attention of their personnel appropriately.

       26.     The Debtor anticipates that numerous interested parties may request service of

Court Papers in this Chapter 11 Case. Consequently, the Debtor has requested procedures for the

electronic service of Court Papers. The Debtor submits that the proposed procedures, including


                                                  7
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52             Desc Main
                                   Document     Page 8 of 30


deeming the “Notice of Electronic Filing” automatically generated by the Court’s CM/ECF

System sufficient notice for registered users, are the most efficient, cost-effective procedures for

service. In particular, to serve the Debtor’s numerous creditors, equity holders and/or other

parties-in-interest with each Request for Relief (as defined in the Case Management Procedures)

could easily cost the Debtor a substantial amount in printing, mailing and service costs. By

comparison, the cost of electronic service is de minimis. Although email is nearly universally

available, if a party cannot reasonably obtain access to email, then such party may seek an

exemption pursuant to the Case Management Procedures to receive paper copies. Therefore, no

party will be adversely affected by the proposed email service set forth herein. Considering the

vast number of Court Papers that are likely to be filed and served in this Chapter 11 Case, the

process proposed herein will save the Debtor’s estate significant amounts of money.

       27.     The Debtor respectfully submits that adopting the Case Management Procedures

will substantially reduce administrative burdens and result in substantial cost savings to the

Debtor’s estate because of the reduction of time and money the Debtor will have to expend.

Pursuant to the Case Management Procedures, hearings shall be conducted only when necessary

to the resolution of disputes between the Debtor and third parties. This process will reduce the

administrative burdens and costs associated with preparing for and attending hearings, and will

minimize the burden on the Court.

       28.     Similar procedures, including service by email, have been approved in other

complex chapter 11 cases by bankruptcy courts in Virginia. See, e.g., In re Toys “R” Us, Inc.,

Case No. 17-34665 (KLP) (Bankr. E.D. Va. Sept. 21, 2017); In re Gymboree Corp., Case No.

17-32986 (KLP) (Bankr. E.D. Va. June 12, 2017); In re James River Coal Co., Case No. 14-

31848 (KRH) (Bankr. E.D. Va. Apr. 10, 2014); In re AMF Bowling Worldwide, Inc., Case No.


                                                 8
Case 19-34574-KRH          Doc 6   Filed 09/03/19 Entered 09/03/19 09:02:52          Desc Main
                                   Document     Page 9 of 30


12-36495 (KRH) (Bankr. E.D. Va. Nov. 20, 2012); In re Workflow Mgmt., Inc., Case No. 10-

74617 (SCS) (Bankr. E.D. Va. Oct. 8, 2010); In re The Glebe, Inc., Case No. 10-71553 (RWK)

(Bankr. W.D. Va. July 19, 2010) In re Bear Island Paper Co., L.L.C., Case No. 10-31202 (DOT)

(Bankr. E.D. Va. Feb. 26, 2010); In re Movie Gallery, Inc., Case No. 10-30696 (DOT) (Bankr.

E.D. Va. Feb. 8, 2010). The Debtor submits that these circumstances warrant similar relief.

       29.     Finally, the Debtor submits that the Case Management Procedures set forth herein

will promote the efficient and orderly administration of this Chapter 11 Case.

                                          V.     Notice

       30.     The Debtor has served notice of this Motion on (a) the U.S. Trustee; (b) counsel

to ABL Alliance, LLLP; (c) ULX Partners, LLC; and (d) those creditors holding the 20 largest

unsecured claims against the Debtor’s bankruptcy estate.

                            VI.     Waiver of Memorandum of Law

       31.     The Debtor respectfully requests that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be

accompanied by a written memorandum of points and authorities as described in Local

Bankruptcy Rule 9013-1(G).


                                   VII.   No Previous Request

       32.     No previous request for the relief sought herein has been made by the Debtor to

this or any other court.




                                                9
Case 19-34574-KRH         Doc 6     Filed 09/03/19 Entered 09/03/19 09:02:52      Desc Main
                                   Document      Page 10 of 30


       WHEREFORE, the Debtor respectfully requests that the Court grant the relief requested

herein and such other and further relief as is just and proper.

DATED: September 3, 2019


                                               Respectfully submitted,

                                               /s/ Tyler P. Brown
                                               Tyler P. Brown (VSB No. 28072)
                                               Jason W. Harbour (VSB No. 68220)
                                               HUNTON ANDREWS KURTH LLP
                                               Riverfront Plaza, East Tower
                                               951 East Byrd Street
                                               Richmond, Virginia 23219
                                               Telephone: (804) 788-8200
                                               Facsimile: (804) 788-8218
                                               Email: tpbrown@HuntonAK.com
                                                       jharbour@HuntonAK.com

                                               Proposed Counsel to the Debtor
                                               and Debtor in Possession




                                                 10
Case 19-34574-KRH   Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52   Desc Main
                            Document      Page 11 of 30




                             EXHIBIT A
Case 19-34574-KRH              Doc 6      Filed 09/03/19 Entered 09/03/19 09:02:52                    Desc Main
                                         Document      Page 12 of 30



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


In re:
                                                                  Chapter 11

LECLAIRRYAN PLLC,                                                 Case No. 19-[        ] (___)


Debtor.1


                     ORDER ESTABLISHING CERTAIN NOTICE,
              CASE MANAGEMENT AND ADMINISTRATIVE PROCEDURES

         Upon the motion (the “Motion”)2 of the above-captioned debtor and debtor-in-possession

(the “Debtor”) for entry of an order (the “Order”), pursuant to section 105(a) of the Bankruptcy

Code and Bankruptcy Rules 1015(c), 2002 and 9007, establishing certain notice, case

management and administrative procedures; the Court finds that (i) it has jurisdiction over the

matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334(b); (ii) this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief requested in the Motion is in the

best interest of the Debtor, its estate and creditors; (iv) proper and adequate notice of the Motion

1
         The last four digits of the Debtor’s federal tax identification number are 2451.

2
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



HUNTON ANDREWS KURTH LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Telephone: (804) 788-8200
Facsimile: (804) 788-8218
Tyler P. Brown (VSB No. 28072)
Jason W. Harbour (VSB No. 68220)

Proposed Counsel to the Debtor
and Debtor in Possession
Case 19-34574-KRH         Doc 6     Filed 09/03/19 Entered 09/03/19 09:02:52             Desc Main
                                   Document      Page 13 of 30



and the hearing thereon has been given and that no other or further notice is necessary; and (v)

upon the record herein after due deliberation thereon, good and sufficient cause exists for the

granting of the relief as set forth herein. Therefore,

       IT IS HEREBY ORDERED THAT:

       1.      The relief requested in the Motion is hereby GRANTED.

       2.      The Case Management Procedures as set forth in Exhibit 1 attached hereto are

approved in all respects and shall govern all aspects of this Chapter 11 Case, except as otherwise

ordered by the Court.

       3.      To the extent the Case Management Procedures conflict with the Bankruptcy

Code, Bankruptcy Rules or Local Bankruptcy Rules, the Case Management Procedures govern

and supersede and shall apply to this Chapter 11 Case.

       4.      Nothing herein or in the Case Management Procedures shall affect the Debtor’s

obligation to give notice to all creditors, parties in interest and, where applicable, equity security

holders of (a) the meeting of creditors, (b) the dismissal or conversion of the Debtor’s Chapter 11

Case to another chapter, (c) the time fixed to accept or reject a proposed modification of a

chapter 11 plan, (d) the time fixed for filing proofs of claim, (e) the time fixed for filing

objections to and the hearing on a disclosure statement and the confirmation of a chapter 11 plan

or (f) entry of an order confirming a chapter 11 plan. In addition, the Debtor shall be required to

comply with the notice requirements of Bankruptcy Rules 2002(d), 4006 and 4007.

       5.      Notice and service accomplished in accordance with the provisions set forth in

this Order shall be deemed adequate in all respects pursuant to the Bankruptcy Code, the

Bankruptcy Rules, the Local Bankruptcy Rules and the General Orders of this Court.



                                                  2
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52             Desc Main
                                  Document      Page 14 of 30



          6.    Notice of the Motion as provided therein shall be deemed good and sufficient

notice.

          7.    Notwithstanding any Bankruptcy Rule or Local Bankruptcy Rule that might

otherwise delay the effectiveness of this Order, the terms and conditions of this Order shall be

immediately effective and enforceable upon its entry.

          8.    All time periods set forth in the Case Management Procedures shall be calculated

in accordance with Bankruptcy Rule 9006(a).

          9.    The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is hereby waived.

          10.   This Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation or interpretation of this Order.

          11.   The Debtor is authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

Richmond, Virginia

Dated:______________, 2019




                                                     UNITED STATES BANKRUPTCY JUDGE


                                                     Entered on Docket: _____________________




                                                 3
Case 19-34574-KRH        Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52           Desc Main
                                 Document      Page 15 of 30



WE ASK FOR THIS:

/s/ Tyler P. Brown
Tyler P. Brown (VSB No. 28072)
Jason W. Harbour (VSB No. 68220)
HUNTON ANDREWS KURTH LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, VA 23219
Tel: (804) 788-8200
Fax: (804) 788-8218
Email: tpbrown@HuntonAK.com
        jharbour@HuntonAK.com


Proposed Counsel to the Debtor
and Debtor in Possession


                    CERTIFICATION OF ENDORSEMENT
                 UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

       I hereby certify that the foregoing proposed order has been endorsed by or served
upon all necessary parties.
                                             /s/ Tyler P. Brown




                                               4
Case 19-34574-KRH   Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52   Desc Main
                            Document      Page 16 of 30




             EXHIBIT 1 TO EXHIBIT A
Case 19-34574-KRH              Doc 6      Filed 09/03/19 Entered 09/03/19 09:02:52                     Desc Main
                                         Document      Page 17 of 30


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


In re:
                                                                  Chapter 11

LECLAIRRYAN PLLC,                                                 Case No. 19-[        ] (___)


Debtor.1


         NOTICE, CASE MANAGEMENT AND ADMINISTRATIVE PROCEDURES

         These notice, case management and administrative procedures (the “Case Management

Procedures”) have been approved by the United States Bankruptcy Court for the Eastern District

of Virginia (the “Court”) for the chapter 11 case (the “Chapter 11 Case”) of the above-captioned

debtor and debtor-in-possession (the “Debtor”) pursuant to the Motion of the Debtor and Debtor

in Possession for Entry of an Order Establishing Certain Notice, Case Management and

Administrative Procedures (the “Motion”)2. On __________, 2019, the Court entered an order

(the “Order”) approving these Case Management Procedures.




1
         The last four digits of the Debtor’s federal tax identification number are 2451.

2
         Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.

HUNTON ANDREWS KURTH LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Telephone: (804) 788-8200
Facsimile: (804) 788-8218
Tyler P. Brown (VSB No. 28072)
Jason W. Harbour (VSB No. 68220)

Proposed Counsel to the Debtor
and Debtor in Possession
Case 19-34574-KRH           Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52         Desc Main
                                    Document      Page 18 of 30


       To the extent the Case Management Procedures conflict with title 11 of the United States

Code, 11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy Code”), the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and the Local Rules of Bankruptcy Practice and

Procedure of the Eastern District of Virginia (the “Local Rules”), the Case Management

Procedures govern and supersede and shall apply to this Chapter 11 Case.

I.     Document Requests and Access to Documents.

       1.      Electronic copies of all pleadings and documents are available for a fee via

PACER on the Court’s Website. Finally, paper copies of all pleadings filed in this Chapter 11

Case may be available from the Court.

II.    Filing and Notice Procedures.

       2.      Procedures Established for Notices. All motions, applications and other matters

requiring notice and/or a hearing (collectively, the “Requests for Relief”), all objections and

responses to such Requests for Relief (the “Objections”), all replies to such Objections (the

“Replies”) and all other documents filed with the Court (and together with the Requests for

Relief, the Objections and the Replies, the “Court Papers”) shall be filed with the Court or other

applicable court and served in accordance with the procedures set forth herein.

       3.      Entities Entitled to Service. Court Papers shall be served on the Core Parties, the

2002 List Parties and any Affected Entity (each as defined herein) according to the procedures

set forth herein. A Court Paper is deemed not to have been properly served until served, at a

minimum, on all of the Core Parties.

               a.     Core Parties. The following entities shall comprise the core group of
                      entities in this Chapter 11 Case (collectively, the “Core Parties”):

                      (i)      proposed counsel to the Debtor,
                               Hunton Andrews Kurth LLP
                               Riverfront Plaza, East Tower
                               951 East Byrd Street
                                                2
Case 19-34574-KRH            Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52                    Desc Main
                                     Document      Page 19 of 30


                                Richmond, Virginia 23219
                                Attn: Tyler P. Brown
                                Jason W. Harbour
                                Email: tpbrown@huntonak.com
                                       jharbour@huntonak.com

                      (ii)      the Office of the United States Trustee
                                for the Eastern District of Virginia (the “U.S. Trustee”),
                                701 East Broad Street
                                Suite 4304
                                Richmond, Virginia 23219
                                Attn: Robert B. Van Arsdale
                                Email: USTPRegion04.RH.ECF@usdoj.gov;

                      (iii)     the attorneys for any official committee of unsecured creditors then
                                appointed in this case (the “Creditors’ Committee”);3

                      (iv)      the attorneys for ABL Alliance, LLLP,
                                McGuireWoods LLP
                                Gateway Plaza
                                800 East Canal Street
                                Richmond, Virginia 23219-3916
                                Attn: Douglas M. Foley, Sarah B. Boehm, Shawn R. Fox
                                Email: dfoley@mcguirewoods.com
                                        sboehm@mcguirewoods.com
                                        sfox@mcguirewoods.com

                                and

                      (v)       ULX Partners, LLC
                                100 Broadway, 22nd Floor
                                New York, New York 10005
                                Attn: Nicholas Hinton
                                      Daniel E. Reed
                                Email: nicholas.hinton@unitedlex.com
                                       dan.reed@unitedlex.com

                                -and-

                                ULX Partners, LLC
                                Attn: Jennifer Mistal
                                4405 Cox Road, Suite 200
                                Glen Allen, Virginia 23060

3
     Before the appointment of the Creditors’ Committee and its counsel, if any, service shall be made upon the
     holders of the Debtor’s 20 largest unsecured claims.

                                                     3
Case 19-34574-KRH      Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52            Desc Main
                               Document      Page 20 of 30



           b.   2002 List. This group (the “2002 List Parties”) shall be comprised of all
                entities that have filed a request for service of filings pursuant to
                Bankruptcy Rule 2002 in this Chapter 11 Case.

                (i)       Filing Requests for Documents Requires Email Address. A
                          request for service of papers pursuant to Bankruptcy Rule 2002
                          (each, a “2002 Notice Request”) filed with the Court shall be
                          deemed proper if and only if it includes the following information
                          with respect to the party filing such request: (A) name; (B) street
                          address; (C) name of client(s), if applicable; (D) telephone number;
                          (E) facsimile number; and (F) email address. A 2002 Notice
                          Request that contains more than one name with respect to the party
                          filing such request must contain the information listed in clauses
                          (B) through (F) of the previous sentence with respect to such
                          additional name(s) in order for additional individuals to receive
                          service on behalf of the filing party.

                (ii)      Certification Opting Out of Email Service. Any individual or
                          entity filing a 2002 Notice Request who does not maintain (and
                          cannot practicably obtain) an email address and thereafter cannot
                          receive service by email must include in the 2002 Notice Request a
                          certification to that effect (the “Certification”), which Certification
                          shall be served by such party by U.S. mail, overnight delivery,
                          facsimile or hand delivery to proposed counsel to the Debtor. The
                          Certification shall include a statement certifying that the individual
                          or entity (A) does not maintain an email address and (B) cannot
                          practicably obtain an email address at which the individual or
                          entity could receive service by email. If a 2002 Notice Request
                          fails to include an email address and a Certification, the Debtor
                          shall forward a copy of these Case Management Procedures to
                          such party within five business days specifically requesting an
                          email address. If no email address or Certification is provided in
                          response to such request, such party shall not be added to the 2002
                          List (as defined below) and shall not be served with copies of
                          pleadings and documents filed in this Chapter 11 Case unless such
                          pleadings and/or documents directly affect such party.

                (iii)     2002 Notice List. The Debtor shall be responsible for maintaining
                          an updated list of those who have submitted a proper 2002 Notice
                          Request (the “2002 List”). It is the responsibility of each entity
                          submitting a 2002 Notice Request to file with the Court an updated
                          2002 Notice Request as necessary to reflect changes to any
                          information, including email address and contact person, and serve
                          a copy of such request upon the Debtor.



                                             4
Case 19-34574-KRH          Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52          Desc Main
                                   Document      Page 21 of 30


               c.      Affected Entity. This group shall be comprised of all entities with a
                       particularized interest in the subject matter of the particular Court Paper
                       (each, an “Affected Entity”).

       4.      Service List. The Debtor shall maintain a service list of all Core Parties and 2002

List Parties (the “Service List”), which shall be updated as necessary and shall include names,

addresses, facsimile numbers and email addresses for the Core Parties and 2002 List Parties. At

least once every 30 days, an updated Service List, if there is one, shall be filed with the Court

and available via PACER on the Court’s Website. A Court Paper shall be deemed served on all

Core Parties and 2002 List Parties if it is served on the parties on the most recent Service List

filed with the Court as of the day prior to the date of service.

       5.      Waiver of Memorandum of Points and Authorities.            Notwithstanding Local

Bankruptcy Rule 9013-1(G), motions filed without a separate memorandum of points and

authorities shall be deemed to (i) include a request for waiver of Local Bankruptcy Rule 9013-

1(G) or (ii) be a single pleading as permitted by Local Bankruptcy Rule 9013-1(G).

       6.      Except as set forth herein or otherwise provided by order of the Court, the

procedures herein shall not supersede the requirements for notice of the matters or proceedings

described in the following Bankruptcy Rules:

               a. Bankruptcy Rule 2002(a)(1) (meeting of creditors pursuant to section 341 of
                  the Bankruptcy Code);

               b. Bankruptcy Rule 2002(a)(7) (time fixed for filing a proof of claim pursuant to
                  Bankruptcy Rule 3003(c));

               c. Bankruptcy Rule 2002(b)(1) (time fixed for filing objections and any hearing
                  to consider approval of a disclosure statement);

               d. Bankruptcy Rule 2002(b)(2) (time fixed for filing objections and any hearing
                  to consider confirmation of a chapter 11 plan);

               e. Bankruptcy Rule 2002(d) (certain matters for which notice is to be provided to
                  equity security holders);


                                                  5
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52              Desc Main
                                  Document      Page 22 of 30


               f. Bankruptcy Rule 2002(f)(1) (entry of an order for relief);

               g. Bankruptcy Rule 2002(f)(2) (dismissal or conversion of a case to another
                  chapter of the Bankruptcy Code);

               h. Bankruptcy Rule 2002(f)(3) (time allowed for filing claims pursuant to
                  Bankruptcy Rule 3002);

               i. Bankruptcy Rule 2002(f)(6) (waiver, denial, or revocation of a discharge as
                  provided in Bankruptcy Rule 4006);

               j. Bankruptcy Rule 2002(f)(7) (entry of an order confirming a chapter 11 plan);
                  and

               k. Bankruptcy Rule 2002(f)(8) (summary of the trustee’s final report and account
                  should a case be converted to chapter 7 of the Bankruptcy Code).

       7.      Noticing a Matter for Hearing. Parties should consult the Local Bankruptcy Rules

regarding the form and content of notices and visit the Court’s Website for more information.

       8.      Certificates of Service. Within seven days of filing of any Court Paper, the filing

party shall file with the Court either an affidavit of service or a certification of service (each, a

“Certificate of Service”) annexing the list of parties that received notice; provided, however, that

if the list of parties that received notice of such Certificate of Service is the Service List, the

filing party shall not be required to annex a list of parties to such Certificate of Service and need

only indicate that the Certificate of Service was filed on the Service List. A Certificate of

Service shall indicate the method of service, but shall not include an individual’s home address.

Certificates of Service need not be served on any party. The filing of Certificates of Service in

accordance with the Case Management Procedures shall be deemed to satisfy the requirements of

Local Bankruptcy Rule 5005-1(C)(8).

       9.      Serving Adversary Proceedings. All pleadings and other Court filings in any

adversary proceeding commenced in this Chapter 11 Case shall be served upon Core Parties,




                                                 6
Case 19-34574-KRH         Doc 6     Filed 09/03/19 Entered 09/03/19 09:02:52             Desc Main
                                   Document      Page 23 of 30


each Affected Entity and any other entities required to be served under any applicable

Bankruptcy Rule or Local Bankruptcy Rule.

III.   Service by Electronic Means.

       10.     Service by Electronic Mail. All parties shall be authorized to serve all Court

Papers on Core Parties, 2002 List Parties and, if applicable, Affected Entities by electronic mail,

which shall be deemed to constitute proper service for all parties who are sent such electronic

mail and be effective as of the date such Court Paper is posted on the Court’s electronic filing

system (the “ECF System”); provided that (i) any individual or entity that filed a Certification in

accordance with these Case Management Procedures shall be served at the address indicated on

such entity’s Certification and (ii) any Affected Entity whose email address is then unknown

shall be served at the physical address known for such entity, in each case by U.S. mail,

overnight delivery, hand delivery or facsimile, in the sole discretion of the serving party. In

accordance with section 9(B) of the Case Management/Electronic Case Files (CM/ECF) Policy

Statement, the “Notice of Electronic Filing” that is automatically generated by the Court’s ECF

System shall constitute service by electronic mail for those parties who are or whose agents are

registered attorney users of the Court’s ECF System. Therefore, a party filing a Court Paper that

is served on registered attorney users via the Court’s ECF System has no further obligation for

service of such Court Paper with respect to such entities to be proper.

       11.     Electronic Attachment of Files. All Court Papers served by electronic mail shall

include access to an attached file or files containing the entire Court Paper, including the

proposed form of order and any exhibits, attachments and other relevant materials, in PDF

format. Notwithstanding the foregoing, if a Court Paper cannot be annexed to an email (because

of size, technical difficulties or otherwise), the serving party shall, in its sole discretion, either

(a) serve the entire Court Paper by U.S. mail, hand delivery, overnight delivery or facsimile,
                                                  7
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52              Desc Main
                                  Document      Page 24 of 30


including the proposed form of order and any exhibits, attachments and other relevant materials

or (b) electronically mail a notice stating that the Court Paper cannot be attached but is available

on the Court’s ECF System and will be mailed only if requested.

       12.     Effective Date of Service. Service by electronic mail on a party shall be effective

as of the earlier of (i) the date the Court Paper (or a notice stating that the Court Paper cannot be

attached but is available on the Court’s ECF System) is transmitted by email to the address

provided by such party or (ii) the date the Court Paper is posted on the Court’s ECF System

where service on such entity via the Court’s ECF System is proper under these Case

Management Procedures.

       13.     The filing deadlines set forth in these Case Management Procedures do not

require three additional days’ notice as set forth in Rule 6(d) of the Federal Rules of Civil

Procedure (made applicable to contested matters indirectly by Bankruptcy Rule 9014(b) and to

adversary proceedings by Bankruptcy Rule 7005) and Bankruptcy Rule 9006(f) when a

document is served by electronic mail or other means, including service via the Court’s ECF

System.

       14.     Identification of Attorney. On the first page of every Court Paper, the attorney

filing the same shall be identified by name, state bar number, complete mailing address,

telephone number and the name of the party whom the attorney represents.

IV.    Omnibus Hearing Dates.

       15.     First Omnibus Hearings. The Court has set the following dates and times (all

prevailing Eastern Time) as the next omnibus hearings (each, an “Omnibus Hearing”):

               a. __________, 2019, at __:__ _.m.;

               b. __________, 2019, at __:__ _.m.;

               c. __________, 2019, at __:__ _.m.;
                                                 8
Case 19-34574-KRH        Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52             Desc Main
                                 Document      Page 25 of 30


              d. __________, 2019, at __:__ _.m.; and

              e. __________, 2019, at __:__ _.m.

       16.    Future Omnibus Hearings.        The Debtor shall be authorized to schedule, in

cooperation with the Court, future Omnibus Hearings at which Requests for Relief shall be

heard. The Debtor shall file notices of additional Omnibus Hearing dates on a periodic basis

with the Court. For information concerning future Omnibus Hearings that have been scheduled

by the Court, entities may contact the Clerk of the Bankruptcy Court for the Eastern District of

Virginia, 701 East Broad Street, Suite 4000, Richmond, Virginia 23219 or visit the Court’s

Website.

       17.    All matters requiring a hearing in this Chapter 11 Case shall be set forth and be

heard on an Omnibus Hearing date unless otherwise ordered by the Court for good reason

shown, in accordance with the following:

              a.      In the event that a party files a Request for Relief at least 21 calendar days
                      prior to the next scheduled Omnibus Hearing, the matter shall be set for
                      hearing on such scheduled Omnibus Hearing, and the deadline to file an
                      Objection (the “Objection Deadline”) to such Request for Relief shall be
                      seven calendar days prior to the Omnibus Hearing; provided, however,
                      that the Debtor’s counsel may propose to schedule matters filed by another
                      party on a date other than the next Omnibus Hearing date if the Debtor in
                      good faith believes that the hearing on the particular matter could exceed
                      one hour.

              b.      In the event that a party files a Request for Relief less than 21 calendar
                      days but at least 14 calendar days prior to the next scheduled Omnibus
                      Hearing, the matter shall be set for hearing on such scheduled Omnibus
                      Hearing, and the deadline to file an Objection to such Request for Relief
                      shall be three calendar days prior to the Omnibus Hearing; provided,
                      however, that the Debtor’s counsel may propose to schedule matters filed
                      by another party on a date other than the next Omnibus Hearing date if the
                      Debtor in good faith believes that the hearing on the particular matter
                      could exceed one hour.

              c.      The Objection Deadline may be extended with the consent of the movant
                      or applicant without leave from the Court. No Objection shall be


                                                9
Case 19-34574-KRH        Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52             Desc Main
                                 Document      Page 26 of 30


                      considered timely unless filed with the Court and properly served on or
                      before the applicable Objection Deadline.

              d.      If an Objection is filed, then unless otherwise ordered by the Court, any
                      reply, including any joinders or statements in support of such Objection,
                      shall be filed with the Court and served in accordance with these Case
                      Management Procedures on or before 12:00 p.m. (prevailing Eastern
                      Time) on the date that is one calendar day before the date of the applicable
                      hearing (the “Reply Deadline”). Any joinder or statement of support of a
                      Request for Relief shall be filed with the Court and served in accordance
                      with these Case Management Procedures on or before the Reply Deadline,
                      which may be extended solely with respect to any such joinder or
                      statement of support with the consent of the movant or applicant, without
                      further Court action.

       18.    Procedures Regarding the Omnibus Hearings. Unless otherwise ordered by this

Court, the following procedures shall apply to all Omnibus Hearings:

              a.      Requests for Relief shall not be considered by the Court unless filed and
                      served in accordance with these Case Management Procedures at least 14
                      days before the next available Omnibus Hearing.

              b.      Except as specifically set forth herein, all notice periods for Requests for
                      Relief shall be computed in accordance with the Bankruptcy Rules and
                      Local Bankruptcy Rules and nothing in these Case Management
                      Procedures shall be deemed to change such requirements.

              c.      Nothing contained herein shall prejudice the rights of any party in interest
                      to move the Court to further limit or expand notice of matters and
                      proceedings upon a showing of good cause, including, but not limited to,
                      the right to file a Request for Relief upon shortened notice, to seek
                      expedited hearings, where appropriate, in accordance with Local
                      Bankruptcy Rule 9013-1(N) or to seek an enlargement or reduction of
                      time pursuant to Bankruptcy Rule 9006.

              d.      Any notice of an Omnibus Hearing shall conspicuously contain, on the
                      first page of such notice, the date and time that the hearing will be held.

              e.      If a party intends to present a proposed order at the Omnibus Hearing
                      different from the proposed order attached to such party’s Request for
                      Relief, the Debtor’s counsel, if aware of such party’s intention, shall state
                      on the Agenda (as defined below) that a different proposed order will be
                      presented for entry.

              f.      Notwithstanding Local Bankruptcy Rule 9013-1(J), and unless the Court
                      orders otherwise, the Debtor’s counsel may, without further leave of the

                                               10
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52             Desc Main
                                  Document      Page 27 of 30


                       Court, (i) adjourn any hearing on a Request for Relief filed by the Debtor
                       to a subsequent Omnibus Hearing, and (ii) adjourn any hearing on a
                       Request for Relief not filed by the Debtor to a subsequent Omnibus
                       Hearing together with any party that filed the Request for Relief.

               g.      Unless the Court directs otherwise, the Debtor’s attorneys may set a
                       hearing on a Court Paper on a date other than the next Omnibus Hearing
                       date, without the necessity of a Court order, if (i) the Court Paper purports
                       to set a hearing date that is inconsistent with these Case Management
                       Procedures or (ii) the Debtor in good faith believes that the hearing on the
                       Court Paper could exceed one hour; provided, in each case that the Debtor
                       shall provide the movant with notice of these Case Management
                       Procedures and the scheduled hearing date as soon as reasonably
                       practicable.

               h.      Upon request, the Court may allow counsel to listen to or participate in
                       any hearing by telephone.

       19.     Proposed Omnibus Hearing Agenda. No later than two days before an Omnibus

Hearing, the Debtor shall file with the Court an agenda stating each matter to be heard at such

hearing (the “Agenda”), which Agenda may be updated or amended from time to time thereafter

to the extent necessary. The Agenda shall include, to the extent known by the Debtor’s counsel:

(i) the docket number and title of each matter to be scheduled for hearing on such Omnibus

Hearing, including the initial filing and any responses, replies or documents related thereto; (ii)

whether the matters are contested or uncontested; (iii) whether the matters have settled or are

proposed to be continued; (iv) other comments that will assist the Court; and (v) a suggestion for

the order in which the matters should be addressed. The matters listed on the Agenda shall be

limited to matters of substance and shall not include administrative filings, such as notices of

appearance and Certificates of Service.

       20.     Granting the Request for Relief Without a Hearing. A Request for Relief may be

granted without a hearing, provided that (i) the notice filed with the Request for Relief includes a

statement that the Request for Relief may be granted and an order entered without a hearing

unless a timely Objection is filed and (ii) after the passage of the Objection Deadline, the
                                                11
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52             Desc Main
                                  Document      Page 28 of 30


attorney for the entity who filed the Request for Relief (a) files a declaration pursuant to

28 U.S.C. § 1746 indicating that no Objection has been filed or served in accordance with these

Case Management Procedures (each, a “Certificate of No Objection”) and (b) if the entity who

filed the Request for Relief is not the Debtor, serves a Certificate of No Objection by electronic

mail upon the counsel to the Debtor at least one day prior to submission thereof to the Court.

Upon the filing of a Certificate of No Objection, the Court may grant the relief requested in the

Request for Relief without further submission, hearing or request. If the Court does not grant the

relief, (x) the Request for Relief shall be heard at the next scheduled Omnibus Hearing and

(y) the decision not to grant the relief shall not constitute an extension of the Objection Deadline

related thereto, unless otherwise agreed between the party seeking relief and a party seeking to

object.

          21.   Service of Proposed Orders. A proponent of any Request for Relief need only

serve an order granting such relief on Core Parties, 2002 List Parties and any Affected Entity no

later than five business days after such order was entered, and no list of parties who are to

receive notice of entry of such proposed order need be submitted with the proposed order.

          22.   No Bridge Order Necessary. If a motion to extend the time for the Debtor to take

any action is filed consistent with these Case Management Procedures before the expiration of

the period prescribed by the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy

Rules or the provisions of any order entered by this Court, such time shall automatically be

extended until the Court acts on the motion, without the necessity for the entry of a bridge order.

V.        Foreign Attorneys.

          23.   Local Rules. All attorneys shall carefully review the Local Bankruptcy Rules

regarding the procedure for appearing and practicing before the Court, which are available on the

Court’s Website.
                                                12
Case 19-34574-KRH         Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52              Desc Main
                                  Document      Page 29 of 30


VI.    Motions for Relief from the Automatic Stay.

       24.     Notwithstanding anything contained herein, motions for relief from the automatic

stay filed by parties other than the Debtor pursuant to section 362 of the Bankruptcy Code shall

be noticed for a preliminary hearing at an Omnibus Hearing that is at least 21 days after such

motion is filed and served, and the Objection Deadline for such motion shall be three days before

such scheduled hearing.

       25.     The initial hearing on any motion for relief from the automatic stay shall be a

preliminary hearing unless otherwise agreed to by the Debtor. Notwithstanding section 362(e) of

the Bankruptcy Code, if a scheduled motion with respect to a request for relief by a party other

than the Debtor under section 362(d) of the Bankruptcy Code is adjourned upon the consent of

the Debtor and the moving party to a date that is on or after the 30th day after the moving party’s

request for relief was made, the moving party shall be deemed to have consented to the

continuation of the automatic stay in effect pending the conclusion of, or as a result of, a

preliminary hearing and determination under section 362(d) of the Bankruptcy Code, and shall

be deemed to have waived its right to assert the termination of the automatic stay under section

362(e) of the Bankruptcy Code. The Court may continue the effectiveness of the automatic stay

until a final hearing on the matter. Nothing in this section shall prevent a party from seeking

expedited consideration of a motion for relief from the automatic stay.

VII.   Settlements.

       26.     In the event a matter is properly noticed for hearing and the parties reach

agreement on a settlement of the dispute before the hearing, the parties may announce the

settlement at such hearing. In the event the Court determines that the notice of the dispute and

the hearing constitutes adequate notice of the effects of the settlement (i.e., that the terms of the

settlement are not materially different from those that parties in interest could have expected if
                                                 13
Case 19-34574-KRH             Doc 6    Filed 09/03/19 Entered 09/03/19 09:02:52          Desc Main
                                      Document      Page 30 of 30


the dispute were fully litigated), the Court may approve the settlement at the hearing without

further notice of the terms of the settlement. In the event the Court determines at the hearing that

additional or supplemental notice of the settlement is required, the parties shall serve such notice

in accordance with these Case Management Procedures set forth herein, and a hearing to

consider such settlement shall be on the next hearing day deemed appropriate by the Court.

VIII. Notice of Order.

        27.      Within three days after the entry of the Order, the Debtor shall serve it by U.S.

mail, hand delivery, facsimile or email on the Core Parties and all parties that, prior to the date of

the entry of the Order, have requested notice pursuant to Bankruptcy Rule 2002.

IX.     Compliance with Procedures Is Adequate.

        28.      Notice and service accomplished in accordance with the provisions set forth in

these Case Management Procedures shall be deemed adequate in all respects pursuant to the

Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules.




                                                 14

045890.0000005 EMF_US 75702196v3
